           Case 2:21-cv-00132-APG-BNW Document 5 Filed 01/27/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DERRELL LEE CHRISTY, JR.,                           Case No.: 2:21-cv-00132-APG-BNW

 4                            Petitioner,              ORDER

 5 v.

 6 WILLIAM HUTCHINGS, et al.,

 7                            Respondents.

 8

 9         This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254, by

10 Derrell Lee Christy, Jr., an individual incarcerated at Nevada’s Southern Desert Correctional

11 Center. Christy initiated this action on January 25, 2021, by filing a petition for writ of habeas

12 corpus (ECF No. 1), a Motion for Leave (ECF No. 2), and a Motion for Appointment of Counsel

13 (ECF No. 3). Christy paid the filing fee (ECF No. 1-1).

14         I have examined Christy’s petition, pursuant to Rule 4 of the Rules Governing Section

15 2254 Cases in the United States District Courts, and I determine that it merits service upon the

16 respondents. I will, therefore, order the petition served upon the respondents, and will direct the

17 respondents to appear, but will not require any further action on the part of the respondents at

18 this time.

19         In Christy’s Motion for Leave (ECF No. 2), he requests leave of court to file his petition

20 despite its length. Such a motion is unnecessary. Christy’s petition has been filed (ECF No. 1). I

21 will, therefore, deny this motion as moot.

22         State prisoners applying for habeas corpus relief are not entitled to appointed counsel

23 unless the circumstances indicate that appointed counsel is necessary to prevent due process
           Case 2:21-cv-00132-APG-BNW Document 5 Filed 01/27/21 Page 2 of 3




 1 violations. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986) (citing Kreiling v. Field, 431

 2 F.2d 638, 640 (9th Cir. 1970) (per curiam). The court may, however, appoint counsel at any

 3 stage of the proceedings if the interests of justice so require. See 18 U.S.C. § 3006A; see also

 4 Rule 8(c), Rules Governing § 2254 Cases; Chaney, 801 F.2d at 1196. Christy’s petition may

 5 raise relatively complex issues, and it appears that he will not be able to adequately litigate this

 6 action without counsel. I therefore find that appointment of counsel is in the interests of justice.

 7           I THEREFORE ORDER that Petitioner’s Motion for Appointment of Counsel (ECF No.

 8 3) is GRANTED. The Federal Public Defender for the District of Nevada (FPD) is appointed to

 9 represent Petitioner. If the FPD is unable to represent Petitioner, because of a conflict of interest

10 or for any other reason, alternate counsel will be appointed. In either case, counsel will represent

11 Petitioner in all federal court proceedings relating to this matter, unless allowed to withdraw.

12           I FURTHER ORDER that the Clerk of the Court is directed to electronically serve upon

13 the FPD a copy of this order, together with a copy of the petition for writ of habeas corpus (ECF

14 No. 1).

15           I FURTHER ORDER that the FPD will have 30 days from the date of this order to file a

16 notice of appearance, or to indicate to the Court its inability to represent the petitioner in this

17 case.

18           I FURTHER ORDER that the Clerk of the Court is directed to add Aaron Ford, Attorney

19 General of the State of Nevada, as counsel for Respondents and to provide Respondents an

20 electronic copy of all items previously filed in this case by regenerating the Notice of Electronic

21 Filing to the office of the AG only.

22

23



                                                      2
           Case 2:21-cv-00132-APG-BNW Document 5 Filed 01/27/21 Page 3 of 3




 1         I FURTHER ORDER that Respondents will have 30 days from the date of this order to

 2 appear in this action. Respondents will not be required to respond to the habeas petition at this

 3 time.

 4         IT IS FURTHER ORDERED that Petitioner’s Motion for Leave (ECF No. 2) is

 5 DENIED as moot.

 6

 7         DATED: January 27, 2021

 8                                                       ________________________________
                                                         ANDREW P. GORDON
 9                                                       UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
